PER CURIAM.
Mark Whitehouse appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order without prejudice. Whitehouse may raise the Heggs1 issue in a motion to withdraw his plea filed pursuant to rule 3.850. See Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000); Jenkins v. State, 771 So.2d 37 (Fla. 4th DCA 2000).
Affirmed.
BLUE, A.C.J., and GREEN and STRINGER, JJ., concur.

. Heggs v. State, 759 So.2d 620 (Fla.2000).